*780Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered August 17, 2006, convicting him of operating a motor vehicle under the influence of alcohol, unlawfully operating or driving a motor vehicle on a public highway, and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that judgment is affirmed.
The defendant correctly contends that a police officer’s testimony before a grand jury included impermissible hearsay that the complaining witness reported that the defendant operated the car which crashed into her car. However, in light of the remaining admissible circumstantial evidence that the defendant operated the car, the improper comment did not impair the integrity of the grand juiy proceeding or lead to the possibility of prejudice against the defendant (see People v Huston, 88 NY2d 400 [1996]; People v Smith, 289 AD2d 597 [2001]). Moreover, the Supreme Court’s denial of the defendant’s motion for a missing' witness charge was not an improvident exercise of discretion (see People v Savinon, 100 NY2d 192, 197 [2003]; People v Hitching, 78 NY2d 532, 536 [1991]; People v Gonzalez, 68 NY2d 424 [1986]). Santucci, J.P., Dickerson, Chambers and Sgroi, JJ., concur. [Prior Case History: 13 Misc 3d 1202(A), 2006 NY Slip Op 51651(U).]